Citation Nr: 0905696	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  04-06 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent 
for service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by 
which the RO granted service connection for PTSD to which it 
assigned a 30 percent disability evaluation effective June 7, 
2000.  The Veteran appealed the initial rating assigned.  

The Board initially reviewed the matter in March 2005, when 
the undersigned issued a decision denying an increased 
rating.  The veteran appealed the Board decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which remanded the case to the Board pursuant to a Joint 
Motion for Remand (Joint Motion) filed by the parties in 
August 2005 and instructed the Board to comply with the 
instructions in the Joint Motion.

In a May 2006 decision, the Board assigned a 70 percent 
initial evaluation.  

The Veteran again appealed the Board decision.  By April 2008 
Order, the Court remanded the case back to the Board for 
compliance with a Joint Motion for Remand filed by the 
parties that month.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part


REMAND

Pursuant to the Joint Motion, the Board must discuss 
entitlement to a 100 percent evaluation for the Veteran's 
service-connected PTSD as well as whether it would be 
appropriate to refer this matter to the appropriate 
authorities for the consideration of an extraschedular 
evaluation under 38 C.F.R. § 3.321 (2008).  In order to 
accomplish the foregoing, additional evidence is necessary.  

The Board observes that the Veteran is in receipt of Social 
Security Administration (SSA) disability benefits for a 
paranoid disorder.  Although the Board is precluded from 
exercising independent judgment in resolving medical 
questions, it appears to the Board that some of the 
psychiatric symptomatology bearing an impact upon the 
Veteran's ability to maintain employment may well be 
attributable to the Veteran's paranoid disorder rather than 
to his service-connected PTSD.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions); Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
(the Board is precluded from differentiating between 
symptomatology attributed to a service-connected disability 
and a non service-connected disability in the absence of 
medical evidence which does so).  Thus, the Board requires a 
VA examination to resolve the foregoing questions as outlined 
below.

The Board observes that two VA clinical psychologists in 
March 2001 and in June 2006 suggested that the Veteran's 
service-connected PTSD precluded gainful employment.  They 
did not, however, sufficiently differentiate between the 
Veteran's paranoia and his PTSD-related symptomatology and 
how each disorder in and of itself has affected the Veteran's 
ability to work.  A discussion by an examiner, following a 
review of the record and an interview of the Veteran, should 
resolve the Board's questions.

The Board observes that since the Veteran was last afforded 
notice consistent with the Veterans Claims Assistance Act of 
2000 (VCAA), there have been several important developments 
in the related law and regulations.  Thus, to ensure that the 
Veteran has been fully apprised of VCAA, a new notice must be 
provided that includes the information regarding disability 
ratings and effective dates as mandated by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  The 
Board observes that the Court recently issued a decision in 
the case of Velazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
regarding the information that must be provided to a claimant 
in the context of an increased rating claim.  As this case 
does not apply to initial rating cases, discussion of its 
provisions is not required in the VCAA notice sent to the 
veteran herein.

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  Send the Veteran an amended VCAA 
notice that contains all of the necessary 
elements of such notice to include those 
outlined by the Court in Dingess.

2.  Schedule a VA mental disorders 
examination, to be performed by a 
psychiatrist if one is available.  The 
examiner should enumerate all symptoms 
associated with the Veteran's service-
connected PTSD and remark on the severity 
of each symptom identified.  Next the 
examiner should list all psychiatric 
disorders other than PTSD from which the 
Veteran suffers and outline the symptoms 
associated with each such disorder.  The 
examiner should provide a general Global 
Assessment of Functioning (GAF) score and 
provide one that is attributable 
exclusively to the Veteran's service-
connected PTSD.  The examiner should 
comment upon the Veteran's ability to 
maintain employment and indicate whether 
the service-connected PTSD serves as a 
hindrance to employment and, if so, to 
what extent.  Finally, the examiner should 
comment upon the opinions presented in the 
March 2001 and in June 2006 VA examination 
reports and in the December 2005 statement 
from Gina Orton, M.D., regarding the 
Veteran's ability to pursue and maintain 
employment.  The examiner is asked to 
review pertinent records in the claims 
file and to indicate in the examination 
report whether such review was undertaken.  
A rationale for all opinions and 
conclusions should be provided.

3.  The RO should then undertake any other 
development deemed necessary and 
readjudicate the issue on appeal.  The RO 
must determine whether an increased 
initial rating on an extraschedular basis 
is warranted.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  The 
veteran and his representative should be 
given an opportunity to respond to the 
supplemental statement of the case.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

